SUPPLEMENTAL OPINION ON DENIAL OF REHEARING Mr. JUSTICE KARNS delivered the opinion of the court: The defendant filed a petition for rehearing in which he calls to our attention a misstatement of the term of defendant’s original sentence. Defendant’s initial sentence was not 20 to 40 years, rather 10 to 20 years. Nonetheless, we cannot say that the sentence of 9 to 18 years imposed was an abuse of discretion under the standard for review set out in People v. Perruquet (1977), 68 Ill. 2d 149, 368 N.E.2d 882. Accordingly, the petition for rehearing is denied. KASSERMAN and HARRISON, JJ., concur.